NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       DEC 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RODNEY CARVER BRIGGS, Jr.,                       No. 16-15336

                   Plaintiff-Appellant,           D.C. No. 5:14-cv-02744-BLF

   v.
                                                  MEMORANDUM*
 FERNANDO TUVERA; et al.,

                   Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Northern District of California
                   Beth Labson Freeman, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Rodney Carver Briggs, Jr., a former California state prisoner, appeals pro se

from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Briggs failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his chronic back pain. See id. at 1057-60 (a prison

official is deliberately indifferent only if he or she knows of and disregards an

excessive risk to inmate health; a difference of opinion concerning the course of

treatment, medical malpractice, or negligence in diagnosing or treating a medical

condition does not amount to deliberate indifference).

      The district court did not abuse its discretion by denying Briggs’s motions to

appoint counsel because Briggs did not demonstrate any exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and requirement of exceptional circumstances for

appointment of counsel).

      AFFIRMED.




                                          2                                    16-15336